 

Case 1:19-cv-05144-GBD-RWL Document 45 Filed 06/08/20 Page 1 of1

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT 5: ENT
ELECTRONICS
SOUTHERN DISTRICT OF NEW YORK DOC # SONICALLY FILED
eee eee ee ee ee ee ee ee ee eee ee ee ee eed k . ; . Scuba
LUCIA MARETT et al., DATE FILED: —llN-0- toned

Plaintiffs,
ORDER

-against-

19 Civ. 5144 (GBD) (RWL)
METROPOLITAN TRANSPORTATION AUTHORITY :
et al., .

Defendants.

GEORGE B. DANIELS, United States District Judge:

The June 16, 2020 conference is adjourned to September 8, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

June 8, 2020 yn.
Dean, 8 Doral

GYORGH B. DANIELS
United States District Judge

 

 
